Title: Thomas Jefferson to Thomas Lehré, 20 July 1818
From: Jefferson, Thomas
To: Lehré, Thomas


          
            Dear Sir
            Monticello
July 20. 18
          
          I am thankful to you for your favor of the 9th inst. and particularly so to my friends who think me worth their recollections. entirely withdrawn from all attention to public affairs and seeking the rest, which age now renders indispensable, I still see with pleasure the republican principles of our constitution so generally prevalent, as to give me confidence in their permanency and that most of those who had other partialities have come over to the majority. I pray you to be assured of my continued esteem and respect.
          Th: Jefferson
        